Citation Nr: 1523925	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-28 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for hepatitis C.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1977 to March 1978, from February 1990 to May 1990, from February 1991 to July 1991 and from November 2007 to August 2008.  He also has service in the U.S. Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, denied service connection for fibromyalgia and hepatitis C.  Subsequent to that rating decision, jurisdiction was transferred to the RO in Reno, Nevada.

The Veteran testified before the undersigned at a Board hearing in May 2012.  A transcript of the hearing has been reviewed and associated with the claims file.

This case was before the Board in June 2014 at which time it was remanded for further development.

The issues of entitlement to service connection for kidney stones, chronic fatigue syndrome and cirrhosis of the liver have been raised by the record in a statement received in August 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The weight of the evidence does not establish a diagnosis of fibromyalgia.


CONCLUSION OF LAW

The criteria for an award of service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran received notification prior to the unfavorable agency decision in a letter dated in August 2009.  Specifically, the appellant was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  All relevant post-service treatment records identified by the Veteran have also been obtained.  

Additionally, the Veteran was provided a VA examination in September 2009.  Pursuant to the Board's June 2014 remand directive, an addendum opinion was obtained in January 2015.  The Board finds that the September 2009 examination and the January 2015 addendum opinion are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that there has been substantial compliance with the Board's June 2014 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the May 2012 Board hearing, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim.  The Veteran was made aware of the issue before the Board and the undersigned sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

In light of the foregoing, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. 

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Factual Background and Analysis

Service treatment records demonstrate complaints of joint pain; however, the records do not reveal a diagnosis of or treatment for fibromyalgia.  

VA and private treatment records also note complaints of pain, to include pain in the knees, back and shoulders.  However, the records do not indicate a diagnosis of fibromyalgia.

The Veteran was afforded a VA examination in September 2009.  He reported that he was diagnosed with fibromyalgia in 2002 while being treated with interferon and ribavirin for hepatitis C.  Reported symptoms associated with the condition included trigger points, sleep disturbance, headaches, diarrhea, abdominal cramps, bloating and depression.  Following examination of the Veteran, the examiner diagnosed fibromyalgia like symptoms likely caused by hepatitis C.  It was determined that fibromyalgia was not active.

During the May 2012 Board hearing, the Veteran stated that symptoms related to fibromyalgia began in 1999 or 2000.  Reported symptoms included joint pain and fatigue.  

An addendum opinion was obtained in January 2015.  The examiner determined that the Veteran did not meet the criteria for a diagnosis of fibromyalgia.  He noted that the September 2009 VA examination did not give a diagnosis of fibromyalgia.  The examiner further noted that fibromyalgia is a diagnosis of exclusion, meaning other conditions that cause fibromyalgia like symptoms need to be ruled out.  He opined that the Veteran had a number of causes for his fibromyalgia like symptoms, including widespread pain from hepatitis C and degenerative changes in the knees, neck, back and right shoulder.

Based on the evidence, the Board finds that service connection for fibromyalgia is not warranted.  In this regard, while the Veteran has experienced fibromyalgia like symptoms, the record does not indicate that he has a current diagnosis for the condition.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). As such, the criteria for establishing service connection for fibromyalgia have not been met.  38 C.F.R. § 3.303.

Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for fibromyalgia must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for fibromyalgia is denied.


REMAND

Pursuant to the Board's June 2014 remand directives, the AOJ was to verify the Veteran's periods of ACDUTRA and IDT.  They were advised that reserve retirement point sheets were not adequate and that the specific dates for the Veteran's periods of ACDUTRA and/or IDT service were required.

A review military personnel records associated with the claims file subsequent to the remand do not provide specific dates for the appellant's period of ACDUTRA and IDT as requested.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, in the January 2015 addendum opinion, the examiner noted that following the reported 1988 plane accident, the Veteran indicated that he was treated by two private hospitals.  However, the records have not been associated.  Reasonable attempts to obtain those records should be made on remand. See Massey v. Brown, 7 Vet. App. 204 (1994).


Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify the Veteran's periods of ACDUTRA and IDT. Specifically, periods of ACDUTRA and IDT in 1988 should be verified.  Reserve retirement point sheets are not adequate for this purpose; rather, the specific dates during of the Veteran's ACDUTRA and/or IDT service are required.

2.  Obtain private treatment records regarding treatment following the reported 1988 plane crash.  Specifically, medical records identified in the January 2015 addendum VA opinion should be obtained.  

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3.  If any new evidence is received, then forward the claims file to the January 2015 VA examiner who provided the addendum opinion for hepatitis C, or another appropriate medical provider if that examiner is unavailable, to obtain an additional addendum opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hepatitis C was caused by active service, to include any period of confirmed ACDUTRA or IDT in which an injury occurred? 

The examiner must discuss all records regarding a plane crash and subsequent blood transfusion in 1988.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


